

Exhibit 10.18



 
NESS TECHNOLOGIES INC.
 
Ness Tower, Atidim, Bldg. 4, POB 58152
 
Tel-Aviv, 61581 Israel
 
Tel: +972-3-766-6800
 
Fax: +972-3-766-6809
     
April 1, 2007
     
Re - Retention Bonus



Mr. Shachar Efal


Dear Sir,



1.
We are pleased to confirm that the Company will pay you a special retention
bonus in the sum of $90,000 (gross in NIS). The grant will be paid within 30
days from execution of this letter by you.




2.
The grant is in consideration for your commitment to stay with the Company until
March 31, 2009 ("End of Commitment Term"). If you resign from the company before
the End of Commitment Term, you will be entitled to a pro rata portion of the
grant according to a linear formula per the time passed as of today. If you are
terminated by the Company before the End of Commitment Term in circumstances
entitling you to severance payment under Israeli law, or if you resign in such
circumstances, you will be entitled to the full grant.




3.
If you are not entitled to a portion of the grant you will have to return said
portion upon the end of your employment and, without derogating from the
Company's' rights, the Company may offset said portion from any payment you may
be entitled to upon termination of employment.



Sincerely,
Ness AT Ltd.



 
/s/ Shachar Efal
         
/s/ Kobi Saar
 



Confirmation


I hereby commit not to resign from the Company before December 31, 2009 and I
accept the grant on the terms described above. I further confirm that the
Company does not owe me any bonuses for my employment prior the date of this
letter.



 
/s/ Shachar Efal
 



 
 

--------------------------------------------------------------------------------

 